 



Exhibit 10(aa)
October 5, 2005
Mr. Greg W. Slack
13858 Freeport Road
San Diego, CA 92129
Re: Employment at Ashworth, Inc.
Dear Mr. Slack:
In accordance with our recent discussions, we are pleased to confirm our offer
to you of a position with Ashworth, Inc. (the “Company”) upon the following
terms and conditions:

1.  
Position; Reporting; Commencement. The initial position title shall be Director
of Internal Audit and you shall initially report to The Audit Committee.
Additional reporting responsibilities will be to Peter Case in his position of
Executive VP / CFO / Treasurer. You shall commence employment effective on or
before October 10, 2005. You will be required to observe the Company’s personnel
and business policies and procedures. In the event of any conflict, the terms of
this letter will control.

2.  
Base Salary; Reviews. You will receive a bi-weekly salary of $4,807.70, less
applicable withholding and deductions, which is payable every other Friday.
Employees are generally given performance reviews in or about January of each
year.

3.  
Savings Plan. You will be eligible to participate in the Company’s 401(k) Plan
at the first entry date following the completion of six months continuous
employment with the Company. Under the current provisions, you will be eligible
as of July 1, 2006.

4.  
Stock Options: The Company will grant you 5,000 options to purchase shares of
the Company’s common stock at an exercise price equal to the closing share price
the day before your employment commences. The options will vest over a
three-year period, i.e. 1,666 vesting on the one-year anniversary of employment
commencement; 1,667 vesting on the two-year anniversary of employment
commencement; and 1,667 vesting on the three-year anniversary of employment
commencement. Options will be exercisable for a period of time from the vesting
date as defined by the Company’s Stock Option Plan. You have an opportunity to
receive additional stock options each year during the annual review process

5.  
Bonus: You have an opportunity to receive a 20% bonus ($25,000) of your annual
salary if the Company meets the plan. In order to be eligible for the bonus
program you must be employed with Ashworth Inc. through the end of each fiscal
year.

6.  
Insurance Benefits. The Company will provide you with coverage under its group
medical, dental and life insurance policies as more specifically described in
the group insurance materials which will be provided to you upon your
commencement of employment. The cost of the medical and dental coverage will be
shared between you and the Company, depending on your plan and coverage
elections. Under the current provisions, you will be eligible as of December 1,
2005. The Company reserves the right to change, modify or eliminate such
benefits or coverages in its discretion.

7.  
Vacation: Paid vacation time begins to accrue following the completion of ninety
days of service. Upon the successful completion of ninety days of service, you
will be credited with paid vacation hours from date of hire. You will accrue
4.61 hrs. per pay-period a total, of 3 weeks per year

8.  
Business Expenses, Mileage Reimbursement and Clothing Allowance. You will
receive reimbursement for normal, ordinary and reasonable business expenses upon
your submission of receipts substantiating the expenses claimed in accordance
with Company policy. As part of reasonable expenses, you will be

 



--------------------------------------------------------------------------------



 



October 5, 2005
Mr. Greg W. Slack
Page 2 of 2

   
entitled to reimbursement for business usage of your personal automobile. You
will receive a Clothing Allowance in accordance with Company policy of $50.00
per month.
  9.  
Confidentiality; Use of Licensed Software; Solicitation of Employees; Return of
Property; Termination. You acknowledge that, in the course of your employment
with the Company, you will have access to confidential information concerning
the organization and functioning of the business of the Company, and that such
information is a valuable trade secret and the sole property of the Company.
Accordingly, except as required by law, legal process, or in connection with any
litigation between the parties hereto with respect to matters arising out of
this agreement, you agree that you will not, at any time during your employment
with the Company or after such employment, whether such employment is terminated
as a result of your resignation or discharge, disclose or furnish any such
information to any person other than an officer of the Company, and you will
make no use of any such information for your personal benefit.
     
The Company licenses the use of computer software from a variety of outside
companies and, unless authorized by the software developer, does not have the
right to reproduce it. You may use software only in accordance with the license
agreement, whether on local area networks or on multiple machines. If you learn
of any misuse of software or related documentation within the Company, you must
notify your department manager. If you make, acquire or use unauthorized copies
of such computer software, you shall be disciplined as appropriate under the
circumstances. Such discipline may include termination.
     
You agree that for a period of two years from the date of voluntary or
involuntary termination, you will not solicit on your behalf, or on behalf of a
third party, any then current employee of the Company, to leave his or her
employment with the Company for employment with another employer.
     
You further agree that in the event of such termination, whether voluntary or
involuntary, you will not remove from the offices of the Company any personal
property that does not rightfully and legally belong to you and that you will
return on the date of your said termination, to an authorized representative of
the Company, any and all property belonging to the Company. You also agree that
you will provide passwords on request for personal computer files.
  10.  
At-Will Employment. You understand and agree that you are being employed for an
unspecified term and that this is an “at-will” employment relationship. This
means that either you or the Company may terminate your employment at will at
any time with or without cause or notice. This at-will aspect of your
employment, which includes the right of the Company to transfer, discipline,
demote and/or reassign, may not be modified, amended or rescinded except by an
individual written agreement signed by both you and the Company’s President.
This letter sets forth the entire agreement between the parties and there are no
prior or contemporaneous representations, promises or conditions, whether oral
or written, to the contrary.

This offer of employment is contingent upon the satisfactory completion of a
background check, verifying that the information provided by you on your
application and resume is accurate and correct. The Company reserves the right
to withdraw an offer of employment, or to terminate employment, at any time
based on information arising from the background check.
If you are in agreement with the terms of this letter, please sign and return
one copy of the enclosed letter to the Human Resource Department to effect the
commencement of your employment. If you have any questions, please contact me at
your earliest convenience.
Sincerely,

     
/s/Rosie Rivera
   
 
Rosie Rivera
   
Director of Human Resources
   

ACCEPTED AND AGREED TO THIS
10 DAY OF October, 2005

     
/s/Greg W. Slack
   
 
Greg W. Slack
   

 